Citation Nr: 9907086	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for cysts of the arms and 
body and carcinoma of the left testicle as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from August 1965 to 
August 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 determination of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
claims for service connection of cysts of the arms and body, 
and carcinoma of the left testicle, and a claim for 
dermatitis of the arms, body, and legs.  

The Board notes that in a May 1998 rating decision, the RO 
granted service connection for chloracne secondary to 
herbicide exposure.  In light of the RO's grant, the Board 
will consider in this decision whether the veteran is 
entitled to service connection for a skin disorder other than 
chloracne.  


FINDING OF FACT

The claim for service connection for cysts of the arms and 
body and carcinoma of the left testicle as secondary to 
exposure to herbicides is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for cysts of the arms and body and carcinoma of the 
left testicle as secondary to exposure to herbicides is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for complaints of a reaction to substances with which he came 
into contact in an undated report.  The diagnosis was mild 
contact dermatitis.  The veteran rendered a negative response 
to skin diseases in the June 1969 report of medical history.  
The June 1969 report of medical examination shows a normal 
clinical evaluation of the skin.  

The veteran's service personnel records show that he was 
stationed in Vietnam between January 1968 and January 1969.  
The records further show that he was an administrative 
specialist during this period.  

In the veteran's July 1996 notice of disagreement, he 
reported that he complained of and was treated for skin 
problems while at Cam Ranh Bay.  He also described handling 
Agent Orange during his work in an aircraft hanger during his 
service in Vietnam.  

In an August 1996 VA examination, the veteran reported that 
he previously had several cysts on his back and arms which 
were removed, and that he subsequently had had no problems.  
Physical examination revealed a scar on his back below the 
shoulder blade approximately one and one half inches long.  
The examiner also noted a well healed scar where a cyst was 
removed in the deltoid area.  The diagnoses were cancer of 
the testis which appeared 10 years after service, treated 
with excision and radiotherapy with good results; skin rash, 
not in evidence at this time; and scars where cysts were 
removed.  The examiner noted in the report that the claims 
file did not contain the records for the cyst removals or the 
testicular surgery.  


The examiner noted that the veteran had exposure to Agent 
Orange in a May 1997 VA examination.  The veteran described 
cysts all over his body and that during Vietnam he had open 
ulcers on his back.  He reported that his last cyst was 18 
months prior to the examination and that he still had a rash 
on his forearms.  On physical examination of the veteran, the 
examiner noted that the left testis was missing.  

Examination of the skin revealed two nodules by palpation 
consistent with fatty tissue, one on the sole of the left 
foot and the other in the center of the back.  The examiner 
found no cysts anywhere on the body.  No ulcers or rash was 
also noted.  The diagnoses were status post cancer of the 
left testicle, removed in April 1977, without sequela; 
history suggesting chloracne but not observed on examination; 
multiple lipomata, some of which were still present and no 
cysts.  The examiner found that the veteran's history 
suggested multiple lipomata, rather than the presence of 
cysts.

In a February 1998 VA examination, the veteran reported that 
his last outbreak of a skin rash was 4 months prior.  The 
examiner noted a past medical history of a left orchiectomy 
due to left testicular cancer in 1977.  The veteran described 
a history of a rash on his arms, chest, face, legs and scalp 
that looked like third degree burns with a white appearance.  
He reported blister formation containing white areas and 
borders of reddened edges.  He also reported a frequency 
between 2 and 4 times a year with respect to the rash.  The 
veteran related that the rash and sores initially occurred 
while he was in Vietnam and healed by the time he returned to 
the states.  

Physical examination of the skin revealed some scaliness, 
especially on the extremities.  The examiner found no sores, 
masses, or rash. The diagnoses were left testicular cancer by 
report, status post orchiectomy in 1977, with no further 
signs and symptoms; acute prostatism; history of body rash 
and back ulcers with none visualized on examination; lipoma 
on the right abdomen.  The examiner opined that to the best 
of his knowledge, there was no research to link testicular 
cancer to herbicides.  The examiner noted in a separate 
report that the veteran's history described classic 
chloracne, which was directly related to Agent Orange 
exposure.  


Medical evidence added to the record in September 1998 
consists of an Agent Orange VA examination report and private 
medical records concerning the treatment for the veteran's 
left testicle disorder in 1977.  

The private medical records show that the veteran underwent a 
left orchidectomy in April 1977.  The surgical report shows 
that the preoperative diagnosis was changed from possible 
carcinoma to seminoma of the left testicle.  The records also 
contain a June 1977 letter that indicates radiation therapy 
was administered to the ipsolateral iliac and bilateral 
periaortic nodes for treatment of the veteran's stage I 
seminoma.  

The veteran described the circumstances of his Agent Orange 
exposure during his service and that he had not felt well for 
the previous two months in a June 1994 VA Agent Orange 
examination.  Examination of the extremities revealed skin 
rashes of both legs and arms.  The examiner noted normal 
color and consistency of the skin.  The examiner listed 
diagnoses of chronic dermatitis of the arms, body, and legs; 
cysts of the body; and left testicular cancer.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  




The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  In determining whether a claim 
is well grounded, the claimant's evidentiary assertions are 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  



The Board also notes that the regulations regarding herbicide 
exposure were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and peripheral neuropathy) (codified at 38 C.F.R. 
§ 3.309(e)).

These diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  

The presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to a herbicide to apply.  McCartt v. West, 
No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

The Board finds that following a review of the evidence of 
record, the evidence does not establish a well grounded claim 
on the basis of presumptive service connection for diseases 
associated with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  The law restricts 
presumptive service connection to the specific diseases 
listed.  As noted above, the veteran is service-connected for 
chloracne.  The probative medical evidence does not show that 
the veteran's other skin disorders are listed as diseases 
presumptively associated with herbicide exposure.  The 
probative medical evidence shows that the veteran had an 
orchiectomy performed for seminoma of the left testicle, 
which not a presumptive disease.  Thus, service connection is 
not warranted for the residuals of the orchiectomy or the 
veteran's other skin disorders on a presumptive basis.  

The veteran is not limited to service connection for the his 
testicular disorder and his skin disorders on a presumptive 
basis.  The veteran may establish service connection for his 
claims on a direct basis.  See 38 C.F.R. § 3.303(d); Combee, 
supra.  The Board reiterates the three requirements for a 
well grounded claim: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim is not well grounded on a direct 
basis.  Although the probative medical evidence shows that 
the veteran currently has skin disorders and had an 
orchiectomy performed, the evidence does establish a nexus 
between the current disabilities and an inservice injury or 
disease.  Moreover, although the probative evidence of record 
shows that the veteran was exposed to herbicides during 
service, the evidence does not suggest that these disorders 
are linked to such exposure. 




The issue of whether the veteran's current skin disorders and 
seminoma of the left testicle are linked to his inservice 
herbicide exposure involves a question of medical causation.  
The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current disorders are related to 
his inservice exposure.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In absence of medical opinions 
establishing such causal links, the Board must deny the 
veteran's claim as not well grounded.

Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Here, the veteran has not indicated that any outstanding 
evidence would link his disorders to herbicide exposure or 
that any outstanding medical evidence would establish the 
presence of presumptive disorders.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).

The appellant's representative contends that VA expanded its 
duty to assist in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The appellant's representative further 
contends that the failure of the RO to follow the M21-1 
provisions requires the Board to remand the case to the RO 
for further development of the case in accordance with those 
provisions.

The Board, however, is required to follow the precedent 
opinions of the Court and the Court of Appeals.  Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Moreover, the Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (citing 38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 1998);  38 C.F.R. § 19.5 (1998).  

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469; Schroeder v. West, No. 97-131 (U.S. 
Vet. App. Feb. 8, 1999).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for cysts of the arms and 
body and carcinoma of the left testicle as secondary to 
exposure to herbicides, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


